Exhibit 2 Execution Version INVESTMENT NUMBER 26858 Loan Agreement among UABL BARGES (PANAMA) INC. UABL TOWING SERVICES S.A. MARINE FINANCIAL INVESTMENT CORP. and EASTHAM BARGES INC. as joint and several Borrowers and INTERNATIONAL FINANCE CORPORATION Dated as of September 15, 2008 TABLE OF CONTENTS Article/ Section Item Page No. ARTICLE I 1 Definitions and Interpretation 1 Section 1.01. Definitions 1 Section 1.02. Financial Calculations 35 Section 1.03. Interpretation 35 Section 1.04. Business Day Adjustment 36 ARTICLE II 36 The Loan 36 Section 2.01. The Loan 36 Section 2.02. Disbursement Procedure 36 Section 2.03. Interest 37 Section 2.04. Change in Interest Period 38 Section 2.05. Default Rate Interest 39 Section 2.06. Repayment 39 Section 2.07A. Voluntary Prepayment 40 Section 2.07B. Mandatory Prepayment 41 Section 2.08. Fees 42 Section 2.09. Currency and Place of Payments 43 Section 2.10. Allocation of Partial Payments 44 Section 2.11. Increased Costs 44 Section 2.12. Unwinding Costs 44 Section 2.13. Suspension or Cancellation by IFC 45 Section 2.14. Cancellation by the Borrowers 45 Section 2.15. Taxes 46 Section 2.16. Expenses 46 Section 2.17. Illegality of Participation 48 ARTICLE III 49 Representations and Warranties 49 Section 3.01. Representations and Warranties 49 Section 3.02. IFC Reliance 54 i Article/ Section Item Page No. ARTICLE IV 54 Conditions of Disbursement 54 Section 4.01. Conditions of Disbursement 55 Section 4.02. Borrower's Certification 64 Section 4.03. Conditions for IFC Benefit 64 ARTICLE V 65 Particular Covenants 65 Section 5.01. Affirmative Covenants 65 Section 5.02. Negative Covenants 69 Section 5.03. Reporting Requirements 72 Section 5.04. Shipping Covenants 75 Section 5.05. Insurance Covenants 79 ARTICLE VI 85 Events of Default 85 Section 6.01. Acceleration after Default 85 Section 6.02. Events of Default 85 Section 6.03. Bankruptcy 90 ARTICLE VII 90 Miscellaneous 90 Section 7.01. Saving of Rights 90 Section 7.02. Notices 91 Section 7.03. English Language 92 Section 7.04. Term of Agreement 92 Section 7.05. Applicable Law and Jurisdiction 92 Section 7.06. Disclosure of Information 95 Section 7.07. Successors and Assignees 96 Section 7.08. Amendments, Waivers and Consents 96 Section 7.09. Counterparts 96 ii Article/ Section Item Page No. ANNEX A 98 PROJECT COST AND FINANCIAL PLAN 98 ANNEX B 99 PROJECT AUTHORIZATIONS 99 ANNEX C 101 INSURANCE REQUIREMENTS 101 ANNEX D 106 ANTI-CORRUPTION GUIDELINES FOR IFC TRANSACTIONS 106 ANNEX E 110 ENVIRONMENTAL AND SOCIAL ACTION PLAN 110 SCHEDULE 1 113 FORM OF CERTIFICATE OF INCUMBENCY AND AUTHORITY 113 SCHEDULE 2 115 FORM OF REQUEST FOR DISBURSEMENT 115 SCHEDULE 3 118 FORM OF DISBURSEMENT RECEIPT 118 SCHEDULE 4 119 FORM OF ACCEPTANCE OF SERVICE OF PROCESS LETTER 119 SCHEDULE 5 121 FORM OF LETTER TO GUARANTOR'S AUDITORS 121 SCHEDULE 6 123 FORM OF BORROWER'S CERTIFICATION ON DISTRIBUTION OF DIVIDENDS 123 iii Article/ Section Item Page No. SCHEDULE 7 125 ACCEPTABLE BROKERS 125 SCHEDULE 8 126 ENVIRONMENTAL AND SOCIAL PERFORMANCE 126 iv LOAN AGREEMENT LOAN AGREEMENT (this "Agreement") dated as of September 15, 2008 among: (1) UABL BARGES (PANAMA) INC., UABL TOWING SERVICES S.A. and MARINE FINANCIAL INVESTMENT CORP., each a corporation organized and existing under the laws of the Republic of Panama, and EASTHAM BARGES INC., a corporation organized and existing under the laws of the Republic of Liberia, as joint and several borrowers (together, the "Borrowers"); and (2) INTERNATIONAL FINANCE CORPORATION, an international organization established by Articles of Agreement among its member countries including the Republic of Panama and the Republic of Liberia ("IFC"). WHEREAS: A. The Borrowers have requested that IFC lend an aggregate amount of up to thirty-five million Dollars ($35,000,000) to the Borrowers to partially finance: (i) the replacement of existing pushboat engines and the conversion of pushboats to install such engines, (ii) the enlargement and re-bottoming of existing barges, (iii) the construction and acquisition of additional pushboats and barges and (iv) supplies and related equipment for the foregoing; and B. IFC has agreed to lend such amounts to the Borrowers on the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements contained herein, the parties hereto hereby agree as follows: ARTICLE I Definitions and Interpretation Section 1.01.Definitions.Wherever used in this Agreement, the following terms have the meanings opposite them: "Acceptable Broker" means any of the sale and purchase ship brokerage companies listed in Schedule 7, as such list may from time to time be amended by agreement between IFC and the Borrowers; and any other Person that IFC may from time to time designate as an Acceptable Broker; "Accounting Standards" means US Generally Accepted Accounting Principles ("USGAAP") consistently applied; "Action Plan" means the set of environmental, health, safety and social activities with specific deadlines to ensure compliance with the Performance Standards as agreed between the IFC and the Guarantor on June 25, 2008, as such Action Plan may be amended or supplemented from time to time with IFC's consent (a copy of the Action Plan is attached here as Annex E); "Affiliate" means any Person directly or indirectly controlling, controlled by or under common control with, another Person (for purposes of this definition, "control" means the power to direct the management or policies of a Person, directly or indirectly, whether through the ownership of shares or other securities, by contract or otherwise, provided that the direct or indirect ownership of ten per cent (10%) or more of the voting capital stock of a Person is deemed to constitute control of that Person, and "controlling" and "controlled" have corresponding meanings); "Annual Monitoring Report" means an annual report setting out the specific social, environmental and developmental impact reporting requirements of each Borrower in respect of its operations, confirming that it is conducting operations in compliance with Applicable S&E Law, the Action Plan and in a manner consistent with the Performance Standards, or, as the case may be, detailing any non-compliance or inconsistency together with the action being taken to ensure compliance and in a form satisfactory to IFC, as such form of Annual Monitoring Report may be amended or supplemented from time to time with IFC's consent (a copy of the Annual Monitoring Report is attached hereto as Schedule 8); 2 "Applicable S&E Law" means all applicable statutes, laws, ordinances, rules and regulations of Argentina, Bolivia, Brazil, Paraguay and Uruguay, including but not limited to any license, permit or other governmental authorization, imposing liability or setting standards of conduct concerning any environmental, social, labor, health and safety or security risks of the type contemplated by the Performance Standards; "Auditors" means Pistrelli, Henry, Martin y Asociados SRL, Member of E&Y Global or such other firm of internationally recognized independent public accountants that the Guarantor or a Borrower appoints from time to time as their auditors pursuant to Section 5.01 (e) (Affirmative Covenants); "Authority" means any national, supranational, regional or local government or governmental, administrative, fiscal, judicial, or government-owned body, department, commission, authority, tribunal, agency or entity, or central bank (or any Person, whether or not government owned and howsoever constituted or called, that exercises the functions of a central bank); "Authorization" means: (a) any consent, registration, filing, agreement, notarization, certificate, license, approval, permit, authority or exemption from, by or with any Authority, whether given by express action or deemed given by failure to act within any specified time period; or (b) all corporate, creditors' and shareholders' approvals or consents; 3 "Authorized Representative" means any natural person who is duly authorized by a Borrower, the Guarantor or a Bareboat Charterer, as the case may be, to act on its behalf for the purposes specified in, and whose name and a specimen of whose signature appear on, the Certificate of Incumbency and Authority most recently delivered by such Borrower, the Guarantor or such Bareboat Charterer, as the case may be, to IFC; "Bareboat Charter" means, collectively: (a) a bareboat charter party between a Borrower and Cornamusa providing for the demise charter of one or more Mortgaged Vessels owned by such Borrower or another Guarantor Subsidiary to Cornamusa; and (b) any other lease agreement or bareboat charter party in respect of one or more Mortgaged Vessels entered into by a Borrower as owner or demise owner; and in the singular means any one of them as the context may require; "Bareboat CharterAssignment" means an assignment in respect of a Bareboat Charter executed by a Borrower or another Guarantor Subsidiary in favor of the Security Trustee for the benefit of IFC as lender under this Agreement, IFC as lender under the UABLPY Loan Agreement and, if the Parallel Loan is made, OFID, to secure the Borrowers' obligations under this Agreement, UABLPY's obligations under the UABLPY Loan Agreement, UABLPY's obligations under the Parallel Loan Agreement (if the Parallel Loan is made) and the Guarantor's obligations under the Guarantee Agreement; 4 "Bareboat Charter Assignment Acknowledgement and Consent" means an acknowledgement and consent executed by a Bareboat Charterer with respect to each Bareboat Charter Assignment; "Bareboat Charterer" means the charterer pursuant to any of the Bareboat Charters; "Business Day" means a day when banks are open for business in New York, New York or, solely for the purpose of determining the applicable Interest Rate other than pursuant to Section 2.03 (d) (ii) (Interest), London, England; "CAO" means Compliance Advisor Ombudsman, the independent accountability mechanism for IFC that impartially responds to environmental and social concerns of affected communities and aims to enhance outcomes; "CAO's Role" means, as the context may require, to: (a) respond to complaints by persons who have been or are likely to be directly affected by the social or environmental impacts of IFC projects; and (b) oversee audits of IFC's social and environmental performance, particularly in relation to sensitive projects, and to ensure compliance with IFC's social and environmental policies, guidelines, procedures and systems; 5 "Certificate of Incumbency and Authority" means a certificate provided to IFC by a Borrower, the Guarantor or a Bareboat Charterer in the form of Schedule 1; "Coercive Practice" means the impairing or harming, or threatening to impair or harm, directly or indirectly, any Person or the property of such Person to influence improperly the actions of a Person; "Collateral" means all collateral referred to in the Security Documents and all other property that is or is intended to be subject to any Lien in favor of IFC or the Security Trustee acting, inter alia, for the benefit of IFC and/or OFID; "Collateral TrustAgreement" means the agreement among the Security Trustee, IFC as lender under this Agreement and IFC as lender under the UABLPY Loan Agreement, and consented to by each of the Borrowers and UABLPY for the limited purposes stated therein, that creates a trust over the Collateral to be held by the Security Trustee for the benefit of IFC as lender under this Agreement and IFC as lender under the UABLPY Loan Agreement and that provides the manner in which (a) such trust is to be administered by the Security Trustee and (b) the proceeds of enforcement against the Collateral are to be distributed to and applied by IFC as lender under this Agreement, IFC as lender under the UABLPY Loan Agreement, the Borrowers and UABLPY, it being understood and agreed that if the Parallel Loan is made OFID will be added as a party to the Collateral Trust Agreement; "Collusive Practice" means an arrangement between two or more Persons designed to achieve an improper purpose, including to influence improperly the actions of another Person; 6 "Consolidated orConsolidated Basis" means with respect to any financial statements to be provided, or any financial calculation to be made, under or for the purposes of this Agreement and any other Transaction Document the method referred to in Section 1.02 (c) (Financial Calculations); "Constitutive Documents" means with respect to each Borrower and the Guarantor, its certificate of incorporation and by-laws and, with respect to any other Person (other than a natural person), its constitutive documents, howsoever called; "Cornamusa" means Corporación de Navegación Mundial S.A., a corporation organized and existing under the laws of Chile; "Corrupt Practice" means the offering, giving, receiving or soliciting, directly or indirectly, of anything of value to influence improperly the actions of another Person; "Country" means, in respect of each of UABL Barges (Panama) Inc., UABL Towing Services S.A. and Marine Financial Investment Corp., the Republic of Panama, and in respect of Eastham Barges Inc., the Republic of Liberia; "Current Assets" means the aggregate of a Person's cash, inventories, investments classified as "held for trading", investments classified as "available for sale", trade and other receivables realizable within one year, and prepaid expenses which are to be charged to income within one year; "Current Liabilities" means the aggregate of all liabilities of a Person falling due on demand or within one year (including the portion of Long-term Debt, but excluding Shareholder Loans, falling due within one year); 7 "Current Ratio" means the result obtained by dividing Current Assets (less prepaid expenses) by Current Liabilities; "Debt to Equity Ratio" means the result obtained by dividing Financial Debt by Shareholders' Equity; "Debt Service" means the aggregate amount of principal, interest and fees scheduled to be paid by the Borrowers under the terms of this Agreement falling due in the next six months over the Security Period; "Debt Service Reserve Account" means account number 1014149 opened in the name of the Borrowers and UABLPY with M&T Trust Company of Delaware; "Debt Service Reserve Account Pledge" means a pledge in respect of the Debt Service Reserve Account executed by the Borrowers and UABLPY in favor of the Security Trustee for the benefit of IFC as lender under this Agreement, IFC as lender under the UABLPY Loan Agreement and, if the Parallel Loan is made, OFID, to secure the Borrowers' obligations under this Agreement, UABLPY's obligations under the UABLPY Loan Agreement, UABLPY's obligations under the Parallel Loan Agreement (if the Parallel Loan is made) and the Guarantor's obligations under the Guarantee Agreement; "Deputy Commissioner'sOffice" means the office of the Deputy Commissioner of Maritime Affairs of the Republic of Liberia, in New York, New York; "Derivative Transaction" means any swap agreement, cap agreement, collar agreement, futures contract, forward contract or similar arrangement with respect to interest rates, currencies or commodity prices; 8 "Disbursement" means any disbursement of the Loan; "Dollars" and "$" means the lawful currency of the United States of America; "Eastham Barges" means Eastham Barges Inc., a corporation organized and existing under the laws of the Republic of Liberia; "EH&S Management System" means a Person's environmental, health and safety management system; "Event of Default" means any one of the events specified in Section 6.02 (Events of Default); "Fair Market Value" means: (a) in relation to any Mortgaged Vessel that was acquired by a Borrower or another Guarantor Subsidiary within ninety (90) days of the relevant date of valuation from any Person who was not, at the time of such acquisition, a member of the Ultrapetrol Group, the contracted acquisition price of such Mortgaged Vessel for such acquisition plus, if the relevant acquisition includes delivery in the United States of America, all costs reasonably incurred in connection with positioning such Mortgaged Vessel(s) in the Parana-Paraguay River System (the "River System") in Latin America; or 9 (b) in relation to any other Mortgaged Vessel, the fair market value of such Mortgaged Vessel, determined conclusively by the average of two valuations made (each at the expense of the Borrowers) not more than 45 days prior to the relevant date of valuation by two Acceptable Brokers selected by IFC, such valuations being made on an "as is where is" basis, on the basis of a sale for prompt delivery for cash on normal arm's-length commercial terms as between a willing seller and a willing buyer, free of any existing charter or other contract of employment, and on the basis of the market along the River System in Latin America or on the basis of the market in the United States appropriately adjusted for all costs reasonably incurred in connection with positioning such Mortgaged Vessel(s) in the River System in Latin America; provided that if the higher of the two valuations referred to above is more than one hundred and twenty per cent (120%) of the lower of such two valuations, then the fair market value of such Mortgaged Vessel shall be determined conclusively as the average of: (A) the higher of the two valuations aforesaid, (B) the lower of the two valuations aforesaid and (C) a third valuation by an Acceptable Broker selected by the Borrowers; "Financial Debt" means any indebtedness of a Person or Persons, individually or in the aggregate, for or in respect of: (a) borrowed money; (b) the outstanding principal amount of any bonds, debentures, notes, loan stock, commercial paper, acceptance credits, bills or promissory notes drawn, accepted, endorsed or issued by such Person; (c) the deferred purchase price of assets or services (except trade accounts incurred and payable in the ordinary course of business to trade creditors within ninety (90) days of the date they are incurred and which are not overdue); 10 (d) non-contingent obligations of such Person to reimburse any other Person for amounts paid by that Person under a letter of credit or similar instrument (excluding any letter of credit or similar instrument issued for the account of such Person with respect to trade accounts incurred and payable in the ordinary course of business to trade creditors within ninety (90) days of the date they are incurred and which are not overdue); (e) the amount of any obligation in respect of any Financial Lease; (f) amounts raised under any other transaction having the financial effect of a borrowing and which would be classified as a borrowing (and not as an off-balance sheet financing) under the Accounting Standards; (g) the amount of such Person's obligations under any Derivative Transactions (but only the net amount owing by such Person after marking the relevant derivative transactions to market); (h) any premium payable on a redemption or replacement of any of the foregoing items; and (i) without double counting the amount of any obligation in respect of any guarantee or indemnity given by such Person for any of the foregoing items incurred by any other person; provided that, for the avoidance of doubt, Financial Debt does not include any Shareholder Loan provided by Ultrapetrol and/or the Shareholders that is subordinated in payment and liquidation to the Loan; 11 "Financial Lease" means any lease or hire purchase contract which would, under the Accounting Standards, be treated as a finance or capital lease; "Financial Plan" means the proposed sources of financing for the Project as set out in Annex A (Project Cost and Financial Plan); "Financial Year" means with respect to a Borrower or the Guarantor the accounting year of such Person commencing each year on January 1 and ending on the following December 31; "Fraudulent Practice" means any action or omission, including misrepresentation, that knowingly or recklessly misleads, or attempts to mislead, a party to obtain a financial benefit or to avoid an obligation; "General Ventures" means General Ventures Inc., a corporation organized and existing under the laws of Liberia; "Guarantee Agreement" means the agreement entitled "Guarantee Agreement" dated the date of this Agreement between the Guarantor and IFC, pursuant to which, inter alia, the Guarantor unconditionally and irrevocably guarantees the obligations of the Borrowers under this Agreement and UABLPY under the UABLPY Loan Agreement; "Guarantor" means UABL Limited, a corporation organized and existing under the laws of the Bahamas; "Guarantor Subsidiary" means any entity: (a) over 50% of whose capital stock is owned, directly or indirectly, by the Guarantor; (b) for which the Guarantor may nominate or appoint a majority of the members of the board of directors or other body performing similar functions; or 12 (c) which is otherwise effectively controlled by the Guarantor; "Historical Debt ServiceCoverage Ratio" means with respect to a Person the ratio obtained by dividing: (a) the aggregate, for the last 4 fiscal quarters prior to the relevant date of calculation, of (i) Net Income for such calculation period, (ii) Non-Cash Items, (iii) the amount of all payments that were due during such calculation period on account of interest and other charges on Financial Debt (to the extent deducted from Net Income), and (iv) the amount of all charter hire payments due during such calculation period that were subordinated in payment and liquidation to the Loan, less (v) the aggregate amount of all maintenance capital expenditures made during such calculation period, to the extent such expenditures were not already deducted from Net Income; by (b) all scheduled payments (including balloon payments) that fell due during such calculation period on account of principal of Long-term Debt and interest and other charges on all Financial Debt but excluding voluntary prepayments; "IFC Security" means the security created by or pursuant to the Security Documents to secure all amounts owing by the Borrowers to IFC under this Agreement and the other Transaction Documents; 13 "Increased Costs" means the amount certified in an Increased Costs Certificate to be the net incremental costs of, or reduction in return to, IFC or any participant who has acquired a participation in the Loan in connection with the making or maintaining of the Loan that result from: (a) any change in any applicable law or regulation or directive (whether or not having the force of law) or in its interpretation or application by any Authority charged with its administration; or (b) compliance with any request from, or requirement of, any central bank or other monetary or other Authority; which, in either case, after the date of this Agreement: (i) imposes, modifies or makes applicable any reserve, special deposit or similar requirements against assets held by, or deposits with or for the account of, or loans made by, IFC; (ii) imposes a cost on IFC as a result of IFC having made the Loan or reduces the rate of return on the overall capital of IFC that it would have achieved, had IFC not made the Loan; (iii) changes the basis of taxation on payments received by IFC in respect of the Loan (otherwise than by a change in taxation of the overall net income of IFC, if any); or 14 (iv) imposes on IFC any other condition regarding the making or maintaining of the Loan; "Increased CostsCertificate" means a certificate provided from time to time by IFC (based, if appropriate, on a certificate to IFC from any participant who has acquired a participation in the Loan, if Increased Costs affect its participation), certifying: (a) the circumstances giving rise to the Increased Costs; (b) that the costs of IFC have increased or the rate of return has been reduced; (c) that either IFC or such participant has, in IFC's opinion, exercised reasonable efforts to minimize or eliminate the relevant increase or reduction, as the case may be; and (d)the amount of Increased Costs; "Insurances" means: (a) all policies and contracts of insurance (and reinsurance, if any), including entries of a Mortgaged Vessel in any protection and indemnity or war risks association, which are effected in respect of such Mortgaged Vessel, her earnings or otherwise in relation to her as stated in Annex C; and (b) all rights and other assets relating to, or derived from, any of the foregoing, including any rights to a return of a premium; 15 "Insurance Assignment" means in respect of each Mortgaged Vessel an assignment of such Mortgaged Vessel's Insurances among the owner of such Mortgaged Vessel, theBareboat Charterer of such Mortgaged Vessel and the Security Trustee for the benefit of IFC as lender under this Agreement, IFC as lender under the UABLPY Loan Agreement and, if the Parallel Loan is made, OFID as lender under the Parallel Loan Agreement, to secure the Borrowers' obligations under this Agreement, UABLPY's obligations under the UABLPY Loan Agreement, UABLPY's obligations under the Parallel Loan Agreement (if the Parallel Loan is made) and the Guarantor's obligations under the Guarantee Agreement; "Insurance AssignmentAcknowledgements andConsents" means the letter of undertaking executed by the relevant underwriters and protection and indemnity clubs in relation to each Insurance Assignment; "Intercreditor Agreement" means the agreement to be entered into between IFC as lender under this Agreement and the UABLPY Loan Agreement and OFID as a lender under the Parallel Loan Agreement (if the Parallel Loan Agreement is made) setting forth the manner in which the parties thereto agree to consult with each other with respect to the exercise of their rights under the Collateral Trust Agreement and to share the proceeds of enforcement against the Collateral; "Interest DeterminationDate" means except as otherwise provided in Section 2.03 (d) (ii) (Interest), the second Business Day before the beginning of each Interest Period; "Interest Payment Date" means June 15 and December 15 in each year or, in the case of any Interest Period of less than six (6) months, pursuant to Section 2.04 (Change in Interest Period), any day that is the 15th day of the month in which the relevant Interest Period ends; 16 "Interest Period" means each period of six (6) months or, in the circumstances referred to in Section 2.04 (Change in Interest Period), each period of three (3) months or one (1) month determined pursuant to that Section, in each case beginning on an Interest Payment Date and ending on the day immediately before the next following Interest Payment Date, except in the case of the first period applicable to each Disbursement when it means the period beginning on the date on which that Disbursement is made and ending on the day immediately before the next following Interest Payment Date; "Interest Rate" means for any Interest Period, the rate at which interest is payable on the Loan during that Interest Period, determined in accordance with Section 2.03 (Interest) and, if applicable, Section 2.04 (Change in Interest Period); "Liabilities" means, in respect of a Person, the aggregate of all obligations of such Person to pay or repay money, including, without limitation: (a) Financial Debt; (b) the amount of all liabilities of such Person (actual or contingent) under any conditional sale or a transfer with recourse or obligation to repurchase, including, without limitation, by way of discount or factoring of book debts or receivables; (c) taxes (including deferred taxes); (d) trade accounts incurred and payable in the ordinary course of business to trade creditors within ninety (90) days of the date they are incurred and which are not overdue (including letters of credit or similar instruments issued for the account of such Person with respect to such trade accounts); 17 (e) accrued expenses, including wages and other amounts due to employees and other services providers; (f) the amount of all liabilities of such Person howsoever arising to redeem any of its shares; and (g) to the extent (if any) not included in the definition of Financial Debt, the amount of all liabilities of any Person to the extent such Person guarantees them or otherwise obligate themselves to pay them; "LIBOR" means the British Bankers' Association ("BBA") interbank offered rates for deposits in Dollars which appear on the relevant page of the Reuters Service (currently page LIBOR01) or, if not available, on the relevant pages of any other service (such as Bloomberg Financial Markets Service) that displays such BBA rates; provided that if the BBA for any reason ceases (whether permanently or temporarily) to publish interbank offered rates for deposits in Dollars, "LIBOR" shall mean the rate determined pursuant to Section 2.03 (d) (Interest); "Lien" means any mortgage, pledge, charge, assignment, hypothecation, security interest, title retention, preferential right, trust arrangement, right of set-off, counterclaim or banker's lien, privilege or priority of any kind having the effect of security, any designation of loss payees or beneficiaries or any similar arrangement under or with respect to any insurance policy or any preference of one creditor over another arising by operation of law; 18 "Loan" means the loan specified in Section 2.01(a) (The Loan) or, as the context requires, its principal amount from time to time outstanding; "Long-term Debt" means that part of Financial Debt whose final maturity falls due more than one year after the date it is incurred (including the current maturities thereof); "Major GuarantorSubsidiary" means a Guarantor Subsidiary or a group of Guarantor Subsidiaries which by itself or on an aggregate basis owns Collateral or accounts for 5% or more of the Guarantor's total assets or total revenues; "Marine Financial" means Marine Financial Investment Corp., a corporation organized and existing under the laws of the Republic of Panama; "MaterialAdverse Effect" means, with respect to a Borrower, the Guarantor or another Guarantor Subsidiary, a material adverse effect on: (a) such Person's assets or properties; (b) such Person's prospects or financial condition; (c) the implementation of the Project, the Financial Plan or the carrying on of such Person's business or operations; or (d) the ability of such Person to comply with its obligations under this Agreement, or under any other Transaction Document; 19 "Mortgage" means a first preferred Liberian mortgage over one or more of the Mortgaged Vessels, executed by the relevant Borrower or another Guarantor Subsidiary as owner in favor of the Security Trustee for the benefit of IFC as lender under this Agreement, IFC as lender under the UABLPY Loan Agreement and, if the Parallel Loan is made, OFID, to secure the Borrowers' obligations under this Agreement, UABLPY's obligations under the UABLPY Loan Agreement, UABLPY's obligations under the Parallel Loan Agreement (if the Parallel Loan is made) and the Guarantor's obligations under the Guarantee Agreement; "Mortgaged Vessel" means a Vessel owned by a Borrower or another Guarantor Subsidiary that is subject to a Mortgage, and shall include Vessels in the following priority (except when such a priority of assets imposes a significant cost to the Guarantor compared to other assets available for mortgage, as explained to IFC): (a) newly manufactured Vessels that are registered under the law of countries acceptable to IFC; (b) pushboats that are registered under the law of countries acceptable to IFC; and (c) other Liberian registered Vessels; "Net Income" means, for any calculation period, the excess (if any) of gross income over total expenses (provided that income taxes shall be treated as part of total expenses) appearing in the audited financial statements for such calculation period; "Non-Cash Items" means for any calculation period, the net aggregate amount (which may be a positive or negative number) of all non-cash income and non-cash expense items which (under accrual accounting) have been added or subtracted in calculating Net Income during that calculation period, including, without limitation, equity earnings in Subsidiaries, asset revaluations, depreciation, amortization, deferred taxes and provisions for severance pay of staff and workers; 20 "Notes" means the 9% first preferred ship mortgage notes due 2014, issued by Ultrapetrol, or such notes that may be issued in substitution or exchange thereof by Ultrapetrol as a result of refinancing or rescheduling of such notes, provided that any new notes in substitution or exchange for the existing Notes shall be (a) secured by not more than the existing security and guarantees that have been provided by the Guarantor Subsidiaries in respect of the existing Notes and (b) at no more favorable terms and conditions of the security and guarantees for the existing Notes, unless in the case of both (a) and (b) above the Security Coverage Ratio exceeds 1.6; "Obstructive Practice" means (a) deliberately destroying, falsifying, altering or concealing of evidence material to the investigation or making of false statements to investigators, in order to materially impede a World Bank Group investigation into allegations of a Corrupt Practice, Fraudulent Practice, Coercive Practice or Collusive Practice, and/or threatening, harassing or intimidating any party to prevent it from disclosing its knowledge of matters relevant to the investigation or from pursuing the investigation, or (b) acts intended to materially impede the exercise of IFC's access to contractually required information in connection with a World Bank Group investigation into allegations of a Corrupt Practice, Fraudulent Practice, Coercive Practice or Collusive Practice; "OFID" means the OPEC Fund for International Development; 21 "Oceanpar" means Oceanpar S.A., a corporation organized and existing under the laws of Paraguay; "Other Financing Documents" means, collectively: (a) the Collateral Trust Agreement; (b) the Intercreditor Agreement (if and when executed); (c) the Parallel Loan Documents (if and when executed); (d) the Shareholder Loan Agreements; (e)the Subordination Agreement; and (f) the UABLPY Loan Documents; and in the singular means any one of them as the context may require; "Parallel Loan" means the loan provided under the Parallel Loan Agreement; "Parallel Loan Agreement" means the loan agreement made or to be made between OFID and UABLPY pursuant to which, subject to the terms and conditions therein, OFID will make available to UABLPY a loan in the amount of fifteen million Dollars ($15,000,000) for the same purposes as those for which the UABLPY Loan is made; "Parallel LoanDocuments" means, collectively, the Parallel Loan Agreement and all guarantees and security documents executed per the terms of the Parallel Loan Agreement, and in the singular means any one of them; 22 "Parfina" means Parfina S.A., a corporation organized and existing under the laws of Paraguay; "Performance Standards" means IFC's Performance Standards on Social & Environmental Sustainability, dated April 30, 2006, copies of which have been delivered to and receipt of which has been acknowledged by the Borrowers and incorporated herein by reference; "Permitted Liens" means: (a) Liens created by the Security Documents; (b) Liens for unpaid but not overdue master's and crew's wages in accordance with usual maritime practice; (c) Liens for salvage; (d) Liens arising by operation of law for not more than two (2) months' prepaid hire under any charter or other contract of employment in relation to a Mortgaged Vessel not prohibited by this Agreement; (e) Liens for master's disbursements incurred in the ordinary course of trading and any other Lien arising by operation of law or otherwise in the ordinary course of the operation, repair or maintenance of a Mortgaged Vessel, provided that such liens do not secure amounts more than 30 days overdue (unless the overdue amount is being contested by the relevant owner or bareboat charterer of such Mortgaged Vessel in good faith by appropriate steps); 23 (f) any Lien created in favor of a plaintiff or defendant by any action of the court or tribunal before whom such action is brought as security for costs and expenses where the relevant owner or bareboat charterer of such Mortgaged Vessel is prosecuting or defending such proceedings or arbitration in good faith by appropriate steps and such Lien does not (and is not likely to) result in any sale, forfeiture or loss of a Mortgaged Vessel; and (g) Liens arising by operation of law in respect of taxes which are not overdue for payment or in respect of taxes being contested in good faith by appropriate steps and in respect of which reserves, as appropriate under the Accounting Standards, have been made; "Person" means any natural person, corporation, company, partnership, firm, voluntary association, joint venture, trust, unincorporated organization, Authority or any other entity whether acting in an individual, fiduciary or other capacity; "Potential Event of Default" means any event or circumstance which would, with notice, lapse of time, the making of a determination or any combination thereof, become an Event of Default; "Project" means the investment program in 2007-2010 by the Guarantor and its Subsidiaries for: (a) the replacement of existing pushboat engines, and conversion of pushboats to install these engines, (b) the enlargement and re-bottoming of existing barges, (c) the construction and acquisition of additional pushboats and barges and (d) supplies and related equipment for the foregoing; "Project Documents" means, collectively: (a) the Bareboat Charters; 24 (b) any bareboat charter party (or lease) between Cornamusa and UABLPY providing for the sub-demise charter by Cornamusa of Mortgaged Vessels owned by a Borrower to UABLPY; and (c) any bareboat charter party between any of Riverview, Oceanpar, Parfina or General Ventures, respectively, and the Guarantor providing for the demise charter of vessels owned by any of Riverview, Oceanpar, Parfina or General Ventures to the Guarantor; and in the singular means any one of them as the context may require; "Prospective Debt Service Coverage Ratio" means, in respect of a Person, the ratio obtained by dividing: (a) the aggregate, for the Financial Year most recently ended prior to the relevant date of calculation for which audited financial statements are available or for the last 4 fiscal quarters prior to the relevant date of calculation, where applicable, of (i) Net Income for that calculation period, (ii) Non-Cash Items, (iii) the amount of all payments that were due during that calculation period on account of interest and other charges on Financial Debt (to the extent deducted from Net Income) and (iv) the amount of all charter hire payments due during that calculation period that were subordinated in payment and liquidation to the Loan; by 25 (b) the aggregate of (i) all scheduled payments (including balloon payments) that fall due during such calculation period in which the relevantdate of calculation falls on account of principal of Long-term Debt and interest and other charges on all Financial Debt and (ii) without double counting any payment already counted in the preceding sub-clause (i), any payment made or required to be made to any debt service account under the terms of any agreement providing for Financial Debt but excluding voluntary prepayments; where, for the purposes of clause (b) above: (x) subject to sub-clause (y) below, for the computation of interest payable during any period for which the applicable rate is not yet determined, that interest shall be computed at the rate in effect at the time of the relevant date of calculation; (y) interest on Short-term Debt payable in such calculation period in which the relevant date of calculation falls shall be computed by reference to the aggregate amount of interest thereon paid during that Financial Year up to the end of the period covered by the latest quarterly financial statements prepared by the Borrowers multiplied by a factor of 4, 2 or 4/3 depending on whether the computation is made by reference to the financial statements for the first quarter, the first two quarters or the first three quarters, respectively; and 26 (z) during any grace period year, for the computation of Prospective Debt Service Coverage Ratio for the purposes of determining the Relevant Spread, the scheduled payments shall include the amount of the first two scheduled principal repayments of the Loan, the UABLPY Loan and the Parallel Loan, if made; "Relevant Spread" means: (a) from and including the date of the first Disbursement to and including the first June 15 to fall thereafter, three per cent (3.0%) per annum; and (b) at all other times in accordance with the table below: Guarantor Prospective Debt Service Coverage Ratio Spread 4.01 and above 1.875% 3.75 - 4.00 2.000% 3.50 - 3.75 2.125% 3.25 - 3.50 2.250% 3.00 - 3.25 2.375% 2.75 - 3.00 2.500% 2.50 - 2.75 2.625% 2.25 - 2.50 2.750% 2.00 - 2.25 2.875% 1.75 - 2.00 3.000% 1.50 - 1.75 3.125% below 1.50 3.250% 27 On May 15 of each year, the Borrowers shall submit to IFC a calculation of the Prospective Debt Service Coverage Ratio based on the Guarantor's audited consolidated financial statements for the previous financial year and the Relevant Spread from and including June 16 of such year to and including June 15 of the following year shall be calculated per the above table.In the event that the Borrowers fail to submit by the May 15 deadline the calculation of the Guarantor's Prospective Debt Service Coverage Ratio, the Relevant Spread shall be (a) determined by IFC or (b) the existing spread at the time of calculation plus one-half of a per cent (0.5%); whichever is higher; "Responsible Carrier Program" means the framework of voluntary standards of conduct and practices established in 1994 by the American Waterways Organization for developing company-specific safety and environmental programs to improve marine safety and environmental protection in the tugboat, towboat and barge industry; "Riverview" means Riverview Commercial Corp., a corporation organized and existing under the laws of the Republic of Panama; "Sanctionable Practice" means any Corrupt Practice, Fraudulent Practice, Coercive Practice, Collusive Practice, or Obstructive Practice, as those terms are defined herein and interpreted in accordance with the Anti-Corruption Guidelines attached to this Agreement as Annex D; "Security Coverage Ratio" means a ratio of the aggregate Fair Market Value of the Mortgaged Vessels to the aggregate principal amount of the Loan, the UABLPY Loan and, if made, the Parallel Loan; "Security Documents" means, collectively, the documents providing for the IFC Security consisting of: 28 (a) the Bareboat Charter Assignments and the Bareboat Charter Assignment Acknowledgements and Consents; (b) the Debt Service Reserve Account Pledge; (c) the Insurance Assignments and the Insurance Assignment Acknowledgments and Consents; (d) the Mortgages; (e) the Shareholder Loan Agreement Assignments and the Shareholder Loan Agreement Assignment Acknowledgments and Consents; and (f) the Share Pledge Agreements; and in the singular means any one of them as the context may require; "Security Period" means the period commencing on the date of this Agreement and ending on the date on which the Security Trustee notifies the Borrowers that: (a) all amounts which have become due for payment by the Borrowers or the Guarantor under the Transaction Documents have been paid; (b) no amount is owing or has accrued (without yet having become due for payment) under any Transaction Document; (c) none of the Borrowers nor the Guarantor has any future or contingent liability under any provision of this Agreement or another Transaction Document; 29 (d) none of the Security Trustee or IFC as lender under this Agreement and IFC as lender under the UABLPY Loan Agreement (and if the Parallel Loan is made, OFID) believes that there is a significant risk that any payment or transaction under a Transaction Document would be set aside, or would have to be reversed or adjusted, in any present or possible future bankruptcy of a Borrower or the Guarantor or in any present or possible future proceeding relating to a Transaction Document or any asset covered (or previously covered) by IFC Security created by a Transaction Document; and (e) IFC has no further obligation to make any Disbursement under this Agreement and the UABLPY Loan Agreement and OFID has no further obligation to make any Disbursement under the Parallel Loan Agreement; "Security Trustee" M&T Trust Company of Delaware, a Delaware limited purpose trust company, with offices at 1220 North Market Street, Suite 202, Wilmington, Delaware 19801, United States of America, or such other institution as may be agreed per the terms of the Collateral Trust Agreement; "Share PledgeAgreement" means a pledge in respect of the capital stock of each of the Borrowers executed by the Guarantor in favor of the Security Trustee for the benefit of IFC as lender under this Agreement, IFC as lender under the UABLPY Loan Agreement and, if the Parallel Loan is made, OFID, to secure the Borrowers' obligations under this Agreement, UABLPY's obligations under the UABLPY Loan Agreement, UABLPY's obligations under the Parallel Loan Agreement (if the Parallel Loan is made) and the Guarantor's obligations under the Guarantee Agreement; 30 "Share RetentionAgreement" means the agreement made among Ultrapetrol, the Shareholders, the Guarantor and IFC pursuant to which (a) Ultrapetrol and the Shareholders undertake to maintain direct and indirect shareholdings in the Guarantor and (b) the Guarantor undertakes to maintain direct and indirect shareholdings in each of the Borrowers and UABLPY; "Shareholder Loan" means the loan provided under a Shareholder Loan Agreement; "Shareholder Loan Agreement" means an agreement, in form and substance satisfactory to IFC, providing for a loan to the Guarantor, or any Guarantor Subsidiary (including the Borrowers), by Ultrapetrol or any of Ultrapetrol's Subsidiaries; "Shareholder LoanAgreement Assignment" means an assignment executed by the relevant lender in respect of its rights under any Shareholder Loan Agreement, such assignment to be in favor of the Security Trustee for the benefit of IFC as lender under this Agreement, IFC as lender under the UABLPY Loan Agreement and, if the Parallel Loan is made, OFID, to secure the Borrowers' obligations under this Agreement, UABLPY's obligations under the UABLPY Loan Agreement, UABLPY's obligations under the Parallel Loan Agreement (if the Parallel Loan is made) and the Guarantor's obligations under the Guarantee Agreement; "Shareholder LoanAgreement AssignmentAcknowledgement and Consent" means an acknowledgement and consent executed by the intercompany borrower under and with respect to each Shareholder Loan Agreement Assignment; 31 "Shareholders" means UP River (Holdings) Limited, a corporation organized and existing under the laws of Bahamas, and UPB (Panama) Inc., a corporation organized and existing under the laws of the Republic of Panama or any other shareholders of the Guarantor; "Shareholders' Equity" means the aggregate of: (a) the amount paid up on the share capital of a Person; (b) the amount standing to the credit of the reserves of such Person (including, without limitation, any share premium account, capital redemption reserve funds and any credit balance on the accumulated profit and loss account); and (c) any Shareholder Loan provided by Ultrapetrol or the Shareholders that is subordinated in payment and liquidation to the Loan; after deducting from that aggregate (i) any debit balance on the profit and loss account or impairment of the issued share capital of the relevant Person (except to the extent that deduction with respect to that debit balance or impairment has already been made), (ii)amounts set aside for dividends or taxation (including deferred taxation), (iii) amounts attributable to capitalized items such as goodwill, trademarks, deferred charges, licenses, patents and other intangible assets and (iv) loans or advances to, deposits (except commercial bank deposits) or investments in, direct or indirect shareholders of the relevant Person; 32 "Short-term Debt" means all Financial Debt other than Long-term Debt: "SubordinationAgreement" means the agreement made among Ultrapetrol, the Shareholders, the Guarantor and IFC providing, inter alia, for the subordination at the times and in the circumstances therein described of payments by the Guarantor and its Subsidiaries (including the Borrowers) to Ultrapetrol and the Shareholders; "Subsidiary" means with respect to any Person, any entity: (a) over 50% of whose capital is owned, directly or indirectly, by that Person; (b) for which that Person may nominate or appoint a majority of the members of the board of directors or other body performing similar functions; or (c) which is otherwise effectively controlled by that Person; "Taxes" means any present or future taxes, withholding obligations, duties and other charges of whatever nature levied by any Authority; "Transaction Documents"means collectively: (a)this Agreement; (b)the Guarantee Agreement; (c)the Other Financing Documents; (d)the Project Documents; (e) the Security Documents; and (f) the Share Retention Agreement; 33 and in the singular means any one of them as the context may require; "UABLPN" means UABL Barges (Panama) Inc., a corporation organized and existing under the laws of the Republic of Panama; "UABLPY" means UABL Paraguay S.A., a corporation organized and existing under the laws of Paraguay; "UABLPY Loan" means the loan provided under the UABLPY Loan Agreement; "UABLPY LoanAgreement" means the loan agreement made between UABLPY and IFC pursuant to which, subject to the terms and conditions therein, IFC will make available to UABLPY a loan in the amount of twenty-five million Dollars ($25,000,000) for the same purposes for which the Loan is made; "UABLPY LoanDocuments" means, collectively, the UABLPY Loan Agreement and all guarantees and security documents executed per the terms of the UABLPY Loan Agreement, and in the singular means any one of them; "UABLTS" means UABL Towing Services S.A., a corporation organized and existing under the laws of the Republic of Panama; "Ultrapetrol" means Ultrapetrol (Bahamas) Limited, a corporation organized and existing under the laws of the Bahamas; "Ultrapetrol Group"means Ultrapetrol and its Subsidiaries; "Vessel" means a pushboat or barge owned by a Borrower, the Guarantor or any Guarantor Subsidiary, together with all ancillary equipment and parts; and 34 "World Bank" means the International Bank for Reconstruction and Development, an international organization established by Articles of Agreement among its member countries. Section 1.02.Financial Calculations.(a) All financial calculations to be made under, or for the purposes of, this Agreement and any other Transaction Documentshall be made in accordance with the Accounting Standards and, except as otherwise required to conform to any provision of this Agreement, shall be calculated from the then most recently issued quarterly financial statements and on a rolling last twelve month basis (where applicable) which the Borrowers are obligated to furnish to IFC under Section 5.03 (a) (Reporting Requirements) or, as the case may be, the Guarantor is required to provide to IFC under Section 6.03 (a) (Reporting Covenants) of the Guarantee Agreement. (b)Where quarterly financial statements from the last quarter of a Financial Year are used for the purpose of making certain financial calculations, at IFC's option, those calculations may instead be made from the audited financial statements for such Financial Year. (c)If a financial calculation is to be made under or for the purposes of this Agreement or any other Transaction Document on a Consolidated Basis, that calculation shall be made by reference to the sum of all amounts of similar nature reported in the relevant financial statements of each of the entities whose accounts are to be consolidated with the accounts of the Borrowers or the Guarantor, as the case may be, plus or minus the consolidation adjustments customarily applied to avoid double counting of transactions among any of those entities, including the Borrowers and the Guarantor, as the case may be. Section 1.03.Interpretation.In this Agreement, unless the context otherwise requires: (a)headings are for convenience only and do not affect the interpretation of this Agreement; (b)words importing the singular include the plural and vice versa; (c)a reference to an Annex, Article, party, Schedule or Section is a reference to that Article or Section of, or that Annex, party or Schedule to, this Agreement; 35 (d)a reference to a document includes an amendment or supplement to, or replacement or novation of, that document but disregarding any amendment, supplement, replacement or novation made in breach of this Agreement; and (e)a reference to a party to any document includes that party's successors and permitted assigns. Section 1.04.Business Day Adjustment.(a) When an Interest Payment Date is not a Business Day, then such Interest Payment Date shall be automatically changed to the next Business Day in that calendar month (if there is one) or the preceding Business Day (if there is not). (b)When the day on or by which a payment (other than a payment of principal or interest) is due to be made is not a Business Day, that payment shall be made on or by the next Business Day in that calendar month (if there is one) or the preceding Business Day (if there is not). ARTICLE II The Loan Section 2.01.The Loan.Subject to the provisions of this Agreement, IFC agrees to lend, and the Borrowers agree to borrow on a joint and several basis, the Loan consisting of thirty-five million Dollars ($35,000,000). Section 2.02.Disbursement Procedure.(a)The Borrowers may request Disbursements by delivering to IFC, at least ten (10) Business Days prior to the proposed date of disbursement, a Disbursement request substantially in the form of Schedule 2. (b)Each Disbursement shall be made by IFC for credit to the Borrowers' account at such a bank as the Borrowers shall indicate, or to any other Person or account as the Borrowers shall indicate that is acceptable to IFC, all as specified by the Borrowers in the relevant Disbursement request. (c)Each Disbursement (other than the last one) shall be made in an amount of not less than $3,000,000. 36 (d)The Borrowers shall deliver to IFC a receipt, substantially in the form of Schedule 3, within five (5) Business Days following each Disbursement. Section 2.03.Interest.Subject to the provisions of Section 2.05 (Default Rate Interest), the
